Citation Nr: 1416977	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and two observers




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In its September 2010 rating decision, the RO denied service connection for bipolar disorder.  The Veteran's VA treatment records include a diagnosis of major depressive disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the bipolar disorder claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.

The Veteran was afforded a Board hearing in February 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

The Virtual VA paperless claims processing system includes VA treatment records dated from July 1999 to July 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.  

First, the Board notes that during his February 2012 hearing, the Veteran's representative identified several outstanding treatment records and contended that in order to comply with the duty to assist, the RO should obtain any outstanding VA and private treatment records, the Veteran's missing Standard Form 89 Report of Medical History, and the Veteran's personnel records.  In particular, the Veteran indicated that he was treated at the VA Medical Center (VAMC) in Charleston, South Carolina in approximately 1978.  The Veteran also indicated that he was seeing a private doctor around this time.  However, there are no treatment records from the Charleston VAMC or any private physicians dated in or around 1978 of record.  Furthermore, the Veteran indicated that he injured his left shoulder in service in 1973 and was treated at a clinic at Camp Lejeune.  The Veteran provided two buddy statements to support this assertion.  There is no record of this treatment in the claims file.  Additionally, a 1974 in-service psychiatric treatment note indicated that the Veteran had an "inadequate personality" and an "inability to adapt."  During this assessment, the Veteran was recommended for administrative separation.  There is no further information on the nature of the problems the Veteran was having while in service.  The RO should therefore attempt to obtain any outstanding VA treatment records, private treatment records, service treatment records, including records from Camp Lejeune, and the Veteran's personnel records.  

Second, the Veteran's representative requested that the Board obtain new examinations with adequate opinions.  The Board finds that the July 2011 VA examiner's opinion regarding the Veteran's acquired psychiatric disorder is inadequate because the examiner failed to provide a rationale for his opinion.  Under the duty to assist, a new VA examination is necessary to determine whether the Veteran's current acquired psychiatric disorder is related to his active duty service.  

The Veteran should also be afforded a VA examination regarding the etiology of his left shoulder condition as one is necessary to decide the claim.  The Veteran has reported a history of injury in service and a review of the record discloses an assessed left shoulder condition (degenerative arthritis of the left shoulder).  Although there is no record of a left shoulder injury in the Veteran's service treatment records, the Veteran provided two buddy statements from fellow soldiers who claimed to have witnessed the football injury at Camp Lejeune.  Additionally, in the Veteran's 1974 separation examination, the letters "VAC" were written next to the Veteran's left shoulder.  This suggests that the Veteran may have a left shoulder condition attributable to service.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the Veteran's representative's requests and the aforementioned evidence, these claims must be remanded in order to attempt to associate the identified records with the Veteran's claims file and obtain new examinations.  The Board notes that when obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any personnel records and any outstanding service treatment records, to include records from Camp Lejeune, and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain any treatment records identified by 
the Veteran.  Contact the Veteran and his representative and request that they provide VA 21-4142 releases that identify the names, addresses and approximate dates of treatment for any providers who have treated the Veteran for his left shoulder condition and acquired psychiatric disability, to specifically include the Charleston VAMC treatment records dated from 1978 to the present and the private treatment records alluded to by the Veteran in his February 2012 hearing.  The RO should attempt to obtain these records, and, if possible, associate them with the claims folder.

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed to 
the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his current acquired psychiatric disorder and his left shoulder disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  

Acquired Psychiatric Disorder

The examiner should identify whether the Veteran has a current diagnosed acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current acquired psychiatric disorder, to include bipolar disorder and major depressive disorder, is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner is asked to specifically discuss the August 1974 in-service psychiatric evaluation diagnosing the Veteran with an extreme personality disorder and recommending him for administrative discharge.

Left Shoulder Disability

The examiner should identify whether the Veteran has a current left shoulder disability, to include degenerative arthritis of the left shoulder.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current left shoulder disability is etiologically related to the Veteran's active service, particularly his reported 1973 football injury at Camp Lejeune, OR had its onset within one year of service.  

In rendering the required opinion, the examiner is asked to specifically address the lay statements describing the Veteran's injury to his shoulder in service while playing football.  The examiner should also discuss the Veteran's 1974 separation examination, in which the letters "VAC" were written next to the Veteran's left shoulder.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.   After completion of the above requested development, and 
any other development deemed warranted by the record, the RO should adjudicate the claims in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

